Exhibit 10.2
 
 Date of Grant: June 24, 2010


FAR EAST WIND POWER CORP.


RESTRICTED STOCK AWARD AGREEMENT


THIS  RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”)  is  made  by and
between Far East Wind Power Corp., a Nevada corporation (the “Company”) and J.
Crane & Company, Limited (“Consultant”), as of June 24, 2010.


1.  Award of Restricted Stock.  In consideration for services to be rendered by
Consultant to the Company pursuant to that certain Consultant Agreement dated
June 24, 2010 by and between the Company and Consultant (the “Consulting
Agreement”), the Company hereby grants to Consultant, in the manner and subject
to the conditions hereinafter provided, six hundred fifty thousand (650,000)
shares of the Company’s Common Stock (the “Restricted Stock”). As used in this
Agreement, the term “Restricted Stock” refers to the stock granted under this
Agreement and includes all securities received (a) in replacement of the
Restricted Stock, (b) as a result of stock dividends or stock splits in respect
of the Restricted Stock, and (c) in replacement of the Restricted Stock in a
recapitalization, merger, reorganization or the like.


2.  Vesting of Restricted Stock.


2.1 Vesting.  The right to unrestricted ownership in the Restricted Stock under
this Agreement shall vest as follows:


(a)          two hundred fifty thousand (250,000) shares of Restricted Stock
shall vest at the rate of one-sixth (1/6) of such shares upon each monthly
anniversary of the date of grant set forth above, until all such shares have
vested on the date six (6) months from the date of grant; and 
(b)          four hundred thousand (400,000) shares of Restricted Stock shall
vest at the rate of one-thirty-sixth (1/36) of such shares upon each monthly
anniversary of the date of grant set forth above, until all such shares have
vested on the date thirty-six (36) months from the date of grant.


2.2  Permitted Forfeiture of Unvested Restricted Stock.  Consultant acknowledges
that to the extent the Restricted Stock has not vested in accordance with
Section 2.1 at such time as Consultant is no longer serving as an active
consultant providing services to the Company or any of its subsidiaries pursuant
to the Consulting Agreement, except as otherwise provided in Section 2.4 hereof,
such unvested Restricted Stock shall immediately be forfeited and all rights of
Consultant to such Restricted Stock shall terminate without further obligation
on the part of the Company. Upon the forfeiture of any Restricted Stock, such
forfeited Restricted Stock shall be immediately transferred to the Company
without further action by the Consultant.


The Restricted Stock may not be sold, assigned, pledged, exchanged, hypothecated
or otherwise transferred, encumbered or disposed of to the extent that the
Restricted Stock is subject to vesting and in the event of termination of
employment with or services to the Company or any subsidiary for any reason.



--------------------------------------------------------------------------------


 
2.3  Acceleration of Vesting upon Change of Control.  Upon the effective date of
a Change of Control (as defined below), all of the then unvested Restricted
Stock shall become vested and any repurchase right on behalf of the Company
shall lapse as to such shares immediately prior to the closing of such Change of
Control.  “Change of Control” shall have the meaning set forth in the Consulting
Agreement.
 
2.4  Acceleration of Vesting Upon Termination With No Cause.  In the event the
Company terminates the Consultant Agreement with no Cause (as defined below), a
number of shares equal to twenty-five percent (25%) of the then unvested
Restricted Stock shall become vested and any repurchase right on behalf of the
Company shall lapse as to such shares.  As used herein, the term “Cause” shall
have the meaning set forth in the Consulting Agreement.


2.3  Deliveries by the Company.  A certificate evidencing the Restricted Stock
shall be issued by the Company in Consultant’s name, pursuant to which
Consultant shall have voting rights and shall be entitled to receive all
dividends unless and until the shares of Restricted Stock are forfeited pursuant
to this Agreement. The certificate shall bear a legend evidencing the nature of
the Restricted Stock, and the Company may cause the certificate to be delivered
upon issuance to the Secretary of the Company or to such other depository as may
be designated by the Company for safekeeping until all vesting and forfeiture
restrictions lapse pursuant to the terms of this Agreement. Upon the lapse of
the vesting and forfeiture restrictions, the Company shall cause a new
certificate or certificates to be issued without legend in the name of
Consultant.


Notwithstanding any other provisions of this Agreement, the issuance or delivery
of any shares under this Agreement (whether vested or unvested) may be postponed
for such period as may be required to comply with applicable requirements of any
national securities exchange or any requirements under any federal or state
securities law or regulation. The Company shall not be obligated to (a) issue or
deliver any Restricted Stock if the issuance or delivery thereof shall
constitute a violation of any provision of any law or regulation of any
governmental authority or any national securities exchange, (b) qualify the
issuance of the Restricted Stock in any jurisdiction, or (c) register the shares
of Restricted Stock with the United States Securities and Exchange Commission.


3.  Adjustments.  Should any change be made to the Common Stock of the Company
by reason of any stock split, reverse stock split, stock dividend, combination
of shares, exchange of shares or other change affecting the outstanding Common
Stock as a class without the Company's receipt of consideration, the Company
shall make appropriate adjustments to the number and/or class of securities in
effect under this Agreement in order to prevent the dilution or enlargement of
benefits thereunder; provided however, that the number of shares subject to this
Agreement shall always be a whole number and the Company shall make such
adjustments as are necessary to insure this Restricted Stock Award is set as
whole shares.


2

--------------------------------------------------------------------------------


 
4.  Suspension and Cancellation of Stock


4.1  Mandatory Suspension and Cancellation of Stock.  In the event the Company
reasonably believes Consultant has committed an act of misconduct including, but
limited to acts specified below, the Company may suspend Consultant’s right in
the Restricted Stock Award granted hereunder pending final determination by the
Board of Directors of the Company (the “Board”). If Consultant is determined by
the Board to have:


(a)          committed an act of embezzlement, fraud, dishonesty, breach of
fiduciary duty to the Company or a subsidiary;


(b)          deliberately disregarded the rules or policies of the Company or a
subsidiary which resulted in loss, damage or injury to the Company or a
subsidiary;


(c)           made any unauthorized disclosure of any trade secret or
confidential information of the Company or a subsidiary;


(d)          induced any partner, collaborator, client or customer of the
Company or a subsidiary to break any contract with the Company or a subsidiary
or induced any principal for whom the Company or a subsidiary acts as agent to
terminate such agency relations;


(e)          engaged in any substantial conduct which constitutes unfair
competition with the Company or a subsidiary; or


(f)           violated any requirement of the Foreign Corrupt Practices Act or
any analogous foreign regulations,


neither Consultant nor Consultant’s estate shall be entitled to shares of the
Restricted Stock hereunder, whether vested or unvested. The determination of the
Board shall be final and conclusive. In making its determination, the Board
shall give the Consultant an opportunity to appear and be heard at a hearing
before the full Board and present evidence on Consultant’s behalf.


5.  Reservation of Shares.  The Company agrees that prior to the issuance of the
Restricted Stock represented by this Agreement, there shall be reserved for
issuance such number of the Company’s authorized and unissued shares as shall be
necessary to satisfy the terms and conditions of this Agreement.


6.  Rights of Consultant.


6.1  No Obligation To Employ.  Nothing in this Agreement will confer or be
deemed to confer on Consultant any right to continue in the employ of, or to
continue any other relationship with, the Company or a subsidiary or to limit in
any way the right of the Company or a subsidiary to terminate Consultant's
employment or other relationship at any time, with or without cause.


3

--------------------------------------------------------------------------------


 
6.2  Compliance With Code Section 162(m).  At all times when the Company
determines that compliance with Section 162(m) of the Internal Revenue Code of
1986, as amended (the “Code”) is required or desired, the Restricted Stock if
granted to a Named Executive Officer shall comply with the requirements of Code
Section 162(m). In addition, in the event that changes are made to Code Section
162(m) to permit greater flexibility with respect to this Agreement the Company
may, subject to this Section 6, make any adjustments it deems appropriate.


7.  Consultant’s Representations.


7.1  Purchase for Own Account.  Consultant represents that Consultant is
acquiring the Restricted Stock solely for Consultant’s own account and
beneficial interest for investment and not for sale or with a view to
distribution of the Restricted Stock or any part thereof, has no present
intention of selling (in connection with a distribution or otherwise), granting
any participation in, or otherwise distributing the same, and does not presently
have reason to anticipate a change in such intention.


7.2  Information and Sophistication.  Consultant hereby: (i) acknowledges that
Consultant has received all the information Consultant has requested from the
Company and considers necessary or appropriate for deciding whether to acquire
the Restricted Stock, (ii) represents that Consultant has had an opportunity to
ask questions and receive answers from the Company regarding the terms and
conditions of the offering of the Restricted Stock and to obtain any additional
information necessary to verify the accuracy of such information and (iii)
further represents that Consultant has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risk of this investment.


7.3  Ability to Bear Economic Risk.  Consultant acknowledges that investment in
the Restricted Stock involves a high degree of risk, and represents that
Consultant is able, without materially impairing Consultant’s financial
condition, to hold the Restricted Stock for an indefinite period of time and to
suffer a complete loss of Consultant’s investment.


7.4  Foreign Persons.  If Consultant is not a United States person (as defined
by Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended),
Consultant hereby represents that Consultant has satisfied itself as to the full
observance of the laws of Consultant’s jurisdiction in connection with any
invitation to purchase the Restricted Stock or any use of this Agreement,
including (i) the legal requirements within Consultant’s jurisdiction for the
purchase of the Restricted Stock, (ii) any foreign exchange restrictions
applicable to such purchase, (iii) any government or other consents that may
need to be obtained, and (iv) the income tax and other tax consequences, if any,
that may be relevant to the purchase, holding, redemption, sale or transfer of
the Restricted Stock.  The Company’s offer and sale and Consultant’s
subscription and payment for and continued beneficial ownership of the
Restricted Stock will not violate any applicable securities or other laws of
Consultant’s jurisdiction.


7.5  Further Assurances.  Consultant agrees and covenants that at any time and
from time to time Consultant will promptly execute and deliver to the Company
such further instruments and documents and take such further action as the
Company may reasonably require in order to carry out the full intent and purpose
of this Agreement and to comply with state or federal restricted stock laws or
other regulatory approvals.


4

--------------------------------------------------------------------------------


 
8.  Securities Law And Other Regulatory Compliance. The Company shall not be
obligated to issue any Restricted Stock with respect to this Agreement unless
such shares are at that time effectively registered or exempt from registration
under the federal securities laws and the offer and sale of the shares are
otherwise in compliance with all applicable securities laws. Consultant may be
required to furnish representations or undertakings deemed appropriate by the
Company to enable the offer and sale of the shares or subsequent transfers of
any interest in such shares to comply with applicable securities laws. Evidences
of ownership of shares acquired with respect to this Agreement shall bear any
legend required by, or useful for purposes of compliance with, applicable
securities laws or this Agreement.


9.  Restricted Securities.  Consultant understands that the Restricted Stock are
characterized as “restricted securities” under the Securities Act inasmuch as
they are being acquired from the Company in a transaction not involving a public
offering and that under the Securities Act and applicable regulations thereunder
such securities may be resold without registration under the Securities Act only
in certain limited circumstances. Accordingly, the Restricted Stock, absent an
effective registration statement, can only be sold pursuant to an exemption from
registration, such as Rule 701 or Rule 144 of the Securities Act. Consultant
understands that the Company is under no obligation to register any of the
securities sold hereunder.


10. Restrictive Legends and Stop-Transfer Orders.


10.1  Legends.  Consultant understands and agrees that the Company will place
the legends set forth below or similar legends on any stock certificate(s)
evidencing the Restricted Stock, together with any other legends that may be
required by state or federal securities laws, the Company’s Articles of
Incorporation or Bylaws, any other agreement between Consultant and the Company
or any agreement between Consultant and any third party:


THE SECURITIES  REPRESENTED BY THIS  CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).  THE SHARES REPRESENTED
BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR
IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE OR
DISPOSITION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE 1933 ACT.


THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO VESTING AND FORFEITURE
RESTRICTIONS AS SET FORTH IN THE RESTRICTED STOCK AWARD AGREEMENT BETWEEN THE
ISSUER AND THE ORIGINAL HOLDER OF THESE SHARES, A COPY OF WHICH MAY BE OBTAINED
AT THE PRINCIPAL OFFICE OF THE ISSUER.  SUCH RESTRICTIONS ARE BINDING ON
TRANSFEREES OF THESE SHARES.


5

--------------------------------------------------------------------------------


 
10.2  Stop-Transfer Instructions.  Consultant agrees that, to ensure compliance
with the restrictions imposed by this Agreement, the Company may issue
appropriate “stop-transfer” instructions to its transfer agent, if any, and if
the Company transfers its own securities, it may make appropriate notations to
the same effect in its own records.


10.3  Refusal to Transfer.  The Company will not be required (i) to transfer on
its books any Restricted Stock that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement, or (ii) to treat as owner
of such Restricted Stock, or to accord the right to vote or pay dividends, to
any purchaser or other transferee to whom such Restricted Stock have been so
transferred.


11. Section 83(b) Election; Tax Advice.  Consultant should understand that
Section 83 of the Code taxes as ordinary income the difference between the
amount paid for Restricted Stock and the Fair Market Value of the Restricted
Stock as of the date any restrictions on the Restricted Stock lapse. Consultant
understands that if such provision is applicable to Consultant, Consultant may
elect to be taxed at the time the Restricted Stock are granted rather then when
the vesting restriction expires by filing an election under Section 83(b) of the
Code with the Internal Revenue Service within thirty (30) days from the date of
grant of this Agreement. The form for making this election may be provided by
Consultant’s tax advisor. Consultant understands that failure to make this
filing timely will result in the recognition of ordinary income by Consultant,
as the Restricted Stock vests at the Fair Market Value at the time of vesting as
opposed to the Fair Market Value at the time of grant of this Agreement.
Consultant further understands that the income tax laws of the State of Arizona
or other states may contain similar provisions to Section 83 of the Code.


IT IS CONSULTANT’S SOLE RESPONSIBILITY AND NOT THE COMPANY’S TO FILE TIMELY ANY
ELECTION UNDER SECTION 83(b) OF THE CODE AND UNDER ANY CORRESPONDING PROVISIONS
OF STATE TAX LAW, EVEN IF CONSULTANT REQUESTS THE COMPANY OR ITS REPRESENTATIVES
TO MAKE THIS ELECTION ON CONSULTANT’S BEHALF.


CONSULTANT UNDERSTANDS THAT NEITHER THE COMPANY NOR ITS REPRESENTATIVES CAN
PROVIDE TAX ADVICE. CONSULTANT REPRESENTS (A) THAT CONSULTANT HAS HAD THE
OPPORTUNITY TO CONSULT WITH A TAX ADVISER IN CONNECTION WITH THE RESTRICTED
STOCK AWARD, AND (B) THAT CONSULTANT IS NOT RELYING ON COMPANY FOR ANY TAX
ADVICE. CONSULTANT HEREBY ASSUMES ALL RESPONSIBILITY FOR INVESTIGATING THE TAX
CONSEQUENCES OF CONSULTANT'S INDIVIDUAL SITUATION, INCLUDING ANY CHANGES IN THE
LAW, AND FOR ANY TAXES RESULTING FROM AN ELECTION UNDER SECTION 83 OR FROM
FAILURE TO FILE THE ELECTION AND FOR TAXES RESULTING FROM THE LAPSE OF THE
FORFEITURE RESTRICTIONS ON THE UNVESTED SHARES.


6

--------------------------------------------------------------------------------


 
12.  Attorneys' Fees.  In the event of any litigation, arbitration, or other
proceeding arising out of this Agreement, the prevailing party shall be entitled
to an award of costs, including an award of reasonable attorneys' fees. Any
judgment, order, or award entered in any such proceeding shall designate a
specific sum as an award of attorneys’ fees and costs incurred. This attorneys’
fee provision is intended to be severable from the other provisions of this
Agreement, shall survive any judgment or order entered in any proceeding, and
shall not be deemed merged into any such judgment or order, so that such further
fees and costs as may be incurred in the enforcement of an award or judgment or
in defending it on appeal shall likewise be recoverable by further order of a
court or panel or in a separate action as may be appropriate.
 
13.  Miscellaneous Provisions.


13.1  Notice.  All notices to be given by either party to the other shall be in
writing and may be transmitted by personal delivery, facsimile transmission,
overnight courier or mail, registered or certified, postage prepaid with return
receipt requested; provided, however, that notices of change of address or telex
or facsimile number shall be effective only upon actual receipt by the other
party. Notices shall be delivered at the following addresses, unless changed as
provided for herein.


To Consultant:
 
J. Crane & Company, Limited
   
47 Third Street
   
Cambridge, Massachussetts 02141
      To the Company:   
Far East Wind Power Corp.
   
11811 N. Tatum Blvd., Suite 3031
   
Phoenix, Arizona 85028



 13.2  Entire Agreement.  This Agreement constitutes the entire contract between
the parties hereto with regard to the subject matter hereof. They supersede any
other agreements, representations or understandings (whether oral or written and
whether express or implied) that relate to the subject matter hereof.


 13.3  Severability; Conflicts.  Should any provision of this Agreement be held
to be invalid or illegal, such illegality shall not invalidate the whole of the
Agreement, but, rather, the Agreement shall be construed as if it did not
contain the illegal part or narrowed to permit its enforcement, and the rights
and obligations of the parties shall be construed and enforced accordingly.


 13.4  Choice of Law; Venue.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Nevada, as such laws are applied to
contracts entered into and performed in such state. Any action brought in
connection with this Agreement shall be subject the exclusive jurisdiction of
the state and federal courts sitting in Nevada in any action on a claim arising
out of, under or in connection with this Agreement or the transactions
contemplated by this Agreement.


 13.5  Binding Effect.  This Agreement shall inure to the benefit of, and be
binding upon, the parties hereto and their respective heirs, executors, and
successors.


7

--------------------------------------------------------------------------------


 
13.6  Counterparts.  This Agreement may be executed in one or more counterparts,
each of which when taken together shall constitute one and the same instrument.


[Signature Page Follows]
 
8

--------------------------------------------------------------------------------



         IN WITNESS WHEREOF, this Restricted Stock Award Agreement has been
executed as of the date first written above.
 
THE COMPANY:
   
FAR EAST WIND POWER CORP.
   
By:
   
Han Xiaoping
 
President and Chief Executive Officer
   
CONSULTANT:
   
J. CRANE & COMPANY, LIMITED
   
By:
   
James T. Crane
 
President

 
9

--------------------------------------------------------------------------------

